DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, line 1, “is to deploy substantially perpendicular to the tissue wall” is vague and sounds more like a method step.  It is suggested to use “is configured to deploy…”.
	In claim 7, “a lumen” is inferentially included.  It is suggested to first state the lead further comprises a lumen before it is used in the claim.  In line 2, “the fixed position” lacks antecedent basis.  It is suggested to depend the claim off of claim 6. 
	In claim 13, “a lumen” is inferentially included.
	In claim 16, “a drive mechanism” and “the nut” lack antecedent basis.  It is suggested to depend the claim from claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hine et al (2003/0204234).  Hine discloses the use of a helical shaped barbed (e.g. figures 12-21, element 1206, etc.) that is fixed at one location and pivots around the lead body (e.g. figures 16, 21, etc.) that uses a stylet to rotate the barb (e.g. para. 55, etc.) to extend and retract the barb to collapse the fixation element toward the lead body exterior surface, and where the fixation element is radially adjacent to the electrode (e.g. 1204, etc.).  As the lead is meant for the heart tissue, the tip is capable of meeting the function use recitations presented in the claim of being perpendicular/deployed to heart tissue/His bundle as the tip can be located in those areas.
Claims 1-9 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin (5571162).  Lin discloses the use of a helical shaped barbs/fixation element (e.g. figures 2-5, element 26, etc.) that is fixed at one location to inner electrode and pivots around the lead body (e.g. figures 2-5, etc.) to extend and retract the barb to collapse the fixation element toward the lead body exterior surface, and where the fixation element is radially adjacent to the electrode (e.g. element 20, etc.).  As the lead is meant for the heart tissue, the tip is capable of meeting the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hine et al in view of Trabucco (4378023).  Hine discloses the claimed invention with helical fixation member to be placed into the heart tissue, but not the use of a delivery sheath to deliver the lead body and allow a shape memory fixation element to release to a nominal positon upon deployment of the lead body from the sheath.  Trabucco teaches the use of a delivery sheath to deliver the lead body and allow a shape memory fixation element to release to a nominal positon upon deployment of the lead body from the sheath (e.g. figures 1, 2, 7, 8; col. 10, lines 35-40, etc.; since the ends project once the sheath is removed, it does contain a shape memory element) to prevent the barb/fixation from hooking onto tissue when delivering the lead and allow the fixation element to initially capture tissue when the sheath is removed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/effectively filed to have modified the system and method as taught by Hine, with the use of a delivery sheath to deliver the lead body and allow a shape memory fixation element to release to a nominal positon upon deployment of the lead body from the sheath, as taught by Trabucco, since it would provide the predictable results of preventing the barb/fixation from hooking onto tissue when delivering the lead and allowing the fixation element to initially capture tissue when the sheath is removed.  In the alternative for the “shape memory” fixation element, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Hine or Hine in view of Trabucco, with the fixation element being a shape memory material fixation element, to provide the predictable results of allowing the fixation element to initially expand in the human body when released from the sheath to easily capture tissue and/or expand when it is in a range of temperatures in the body so it does not expand before implantation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/15/2021